DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged and the amendments to the claims are entered.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ann Meuting on 27 May 2021.

The application has been amended as follows: 
In claim 1, line 11; “20,000” has been substituted by --25,000--.
In claim 6, line 2; “a (meth)acrylate copolymer” has been substituted by --the (meth)acrylate copolymer--.
In claim 7, line 5; “20,000” has been substituted by --25,000--.

In claim 13, line 11; “20,000” has been substituted by --25,000--.
In claim 14, line 13; “20,000” has been substituted by --25,000--.
Claims 15-18 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closes prior art of record known by Takizawa et al. (US Serial No 2003/0008140), teaches a curable pressure sensitive adhesive composition comprising: a) an adherent polymer, b) a tackifier resin, and c) a monomer [0069-0074].  Takizawa et al. teaches the monomer component c) comprises (meth)acrylic acid esters, such as methyl or ethyl (meth)acrylate [0135-0136], and (meth)acrylic acid [0140].  Takizawa et al. teaches the tackifier resin b) is a (meth) acrylate tackifier resin having a weight average molecular weight of 20,000 or less and a glass transition temperature of preferably in the range of 40°C to 180°C [0104-0106].
Takizawa et al. fails to teach a (meth)acrylate tackifier resin having a molecular weight of 25,000 to 60,000 Daltons and further teaches that when the weight average molecular weight of the tackifier resin of low molecular weight (b) exceeds 20,000, the pressure sensitive adhesive obtained from the composition of the present invention cannot satisfactorily exert an effect of enhancing the pressure sensitive adhesive performance [0104].  Takizawa et al. does not contain sufficient suggestion, teaching, or motivation that would lead one of ordinary skill in the art from the taught pressure sensitive adhesive comprising a (meth)acrylate tackifier resin having a molecular weight 
Takeda et al. (US Serial No. 2013/0302602) teaches a pressure sensitive adhesive composition comprising a (meth)acrylate block copolymer [0102-0117], the composition further comprising 4-45 wt.% of tackifying resins, employed in a combination [0151], such as hydrocarbon-based tackifier, a terpene-based tackifier, a rosin-based tackifier, a phenol-based tackifier, an epoxy-based tackifier, a polyamide-based tackifier, an elastomer-based tackifier, and a ketone-based tackifier [0150, 0151].  Takeda et al. fails to teach the a monomer component and the required (meth)acrylate polymer tackifying resin with a weight average molecular weight ranging from 20,000 to 60,000 Daltons and a glass transition temperature greater than or equal to 20°C.  Takeda et al. does not contain sufficient suggestion, teaching, or motivation that would lead one of ordinary skill in the art from the taught pressure sensitive adhesive composition, to the specifically claimed curable composition comprising a monomer component, an optional (meth)acrylate copolymer, and a (meth)acrylate polymer tackifying resin having a weight average molecular weight ranging from 25,000 to 60,000 Daltons, as required by the instant claims.  Such a reconstruction of the claims would be based on impermissible hindsight.
Akiyama et al. (US Serial No. 2012/0184680), as cited on the IDS, teaches an acrylic pressure sensitive adhesive composition comprising 100 parts by mass of an acrylic polymer (A) which contains a vinylic monomer having a nitrogen atom in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767